     Case 1-14-40786-nhl           Doc 259        Filed 09/30/18   Entered 09/30/18 18:46:18




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                         Chapter 11
                                                               Case No. 1-14-40786-nhl
Etienne Estates at Washington LLC,

                                             Debtor.

----------------------------------------------------------X




         MEMORANDUM OPINION AND ORDER ON MOTION TO COMPEL



APPEARANCES:

Kevin Nash                                                    Mark A. Frankel
Goldberg Weprin Finkel Goldstein LLP                          Backenroth Frankel & Krinsky, LLP
1501 Broadway, 22nd Floor                                     800 Third Avenue, 11th Floor
New York, NY 10036                                            New York, NY 10022
Attorney for the Debtor                                       Attorney for JJAM Capital LLC




                                  NANCY HERSHEY LORD
                             UNITED STATES BANKRUPTCY JUDGE
      Case 1-14-40786-nhl            Doc 259       Filed 09/30/18       Entered 09/30/18 18:46:18




        Before the Court is the motion (the “Motion”) of JJAM Capital LLC (“JJAM”) to compel

Etienne Estates at Washington LLC (the “Debtor”) to comply with terms of the Debtor’s

confirmed Revised Third Amended Chapter 11 Plan of Reorganization (the “Plan”). Mot. to

Compel, ECF No. 215; Plan, ECF No. 167; see Confirmation Order, ECF No. 209. At issue here

is the portion of the Plan providing for the cure and reinstatement of a Consolidated Adjustable

Rate Note, executed September 28, 2006 by the Debtor and JJAM’s predecessor in interest (the

“Consolidated Note”), and whether certain provisions in the Plan and order confirming the Plan

(the “Confirmation Order”) altered the Debtor’s monthly payment obligations under that

instrument.

        JJAM’s position is that, consistent with 11 U.S.C. § 1124(2), the Consolidated Note was

reinstated by the Plan according to its original terms, and therefore requires that, as of September

28, 2016, the Debtor make monthly payments to JJAM consisting of both interest and

amortization components. 1 Combined, these amounts yield a monthly payment of approximately

$20,000. The Debtor has contested this interpretation of the Plan, and argues instead that the

terms of the Consolidated Note were effectively altered to require interest-only payments

through September of 2031, when the full principal balance will become due. From the Debtor’s

perspective, monthly payments are approximately $9,000. The Debtor acknowledges that its

interpretation would result in the Plan calling for an “imperfect” cure and reinstatement, but

asserts that this is nevertheless what the now-binding Plan requires.

        The resolution of this dispute turns, in large part, on the correct interpretation of the Plan

and Confirmation Order. However, adding an additional wrinkle to these arguments is that

amortization had not been so much as mentioned at any point in this case prior to July of 2017,


1
 11 U.S.C. §§ 101 et seq. may be referred to throughout as the “Bankruptcy Code.” References to “§ ___” are to
sections in the Code unless otherwise specified.


                                                        2
     Case 1-14-40786-nhl        Doc 259      Filed 09/30/18     Entered 09/30/18 18:46:18




despite the fact that the Consolidated Note was at the center of considerable litigation over

JJAM’s claim leading up to the entry of the Confirmation Order. The Court therefore requested

that the parties brief the issues of equitable estoppel and waiver as they might apply to JJAM’s

argument.

       For the reasons that follow, the Court has determined that an evidentiary hearing is

necessary to develop a more robust record as to the intent of the parties.

                                           Background

       On March 30, 2016, after a five-day evidentiary hearing over confirmation and the

Debtor’s objection to JJAM’s proof of claim, the Court issued a decision that fixed JJAM’s claim

and permitted the Debtor to cure and reinstate the Consolidated Note pursuant to § 1124(2) (the

“March 30 Decision”). Mar. 30 Decision, ECF No. 165. The portion of the Consolidated Note

relevant to the current dispute divides the life of the loan into two periods. See Consol. Note ¶ 1,

ECF No. 215-1. The first period, called the “Draw Period,” lasted for the first sixty months of the

loan, and was later extended to 120 months. Id.; see JJAM Mot. ¶ 9, ECF No. 215. The parties

agree that, with the extension, the Draw Period would have expired on September 28, 2016. The

second period, the “Repayment Period,” made up the following 180 months. Id. Paragraphs 3.E

and 3.F of the Consolidated Note then go on to explain the Debtor’s monthly payments during

those periods. They provide:

       E. During the Draw Period, my “Minimum Payment Due” equals all unpaid finance
       charges, credit life insurance premiums, and other charges imposed during the
       billing cycle together with any “Amount Past Due.” My “Minimum Payment Due”
       during the Draw period will not reduce the principal balance that is outstanding on
       My Account.

       F. During the Repayment Period, my “Minimum Payment Due” equals 1/180 of the
       outstanding principal balance of my Account as of the last day of the Draw Period
       plus all unpaid finance charges, credit life insurance premiums and other charges
       imposed during the billing cycle together with any “Amount Past Due.”



                                                  3
     Case 1-14-40786-nhl          Doc 259      Filed 09/30/18     Entered 09/30/18 18:46:18




Id. ¶ 3. It is the treatment of the amortization component of the “Minimum Payment Due” during

the Repayment Period, equal to “1/180 of the outstanding principal balance,” that is at issue here.

See id.

          The confirmation aspect of the evidentiary hearing focused on feasibility, and, in the

March 30 Decision, the Court declined to confirm the Debtor’s then proposed plan on that

ground. See Mar. 30 Dec. 26–27, ECF No. 165. However, the dispute over feasibility never

touched on the issue of amortization, or that fact that it would nearly double the Debtor’s post-

confirmation debt service. JJAM’s confirmation objection was ultimately overruled in part at a

hearing on June 22, 2016.

          Disputes persisted after this hearing over additional, relatively minor adjustments also

unrelated to amortization. These disputes led to a motion to reconsider the Court’s calculation of

JJAM’s claim as set by the March 30 Decision, see Dec. on Reconsideration, ECF No. 191, and

later, after a decision on that motion, to a settlement of the outstanding issues between the parties

that was read into the record of the February 2, 2017 hearing, see Feb. 2 Tr., ECF No. 202. Then,

on May 23, 2017, the Court entered the Confirmation Order. ECF No. 209. The Plan it

confirmed provides for the reinstatement of the Consolidated Note, and therefore classifies JJAM

as unimpaired. The Plan addresses the Consolidated Note as follows:

          Following the Cure, the Consolidated Note shall be deemed reinstated according to
          its original terms through and pending the maturity date of September 2031
          (“Maturity”). Based upon the Decision, the remaining outstanding indebtedness has
          been fixed in the sum of $1,946,632.14 (subject to final adjustments). This new
          balance in the final amount specifically determined in connection with the
          Confirmation Hearing, shall bear interest at the current prime rate of 3.50 plus the
          margin of 1.75 fixed in the Consolidated Note, for a total of 5.25% per annum.
          Monthly interest payments of $8,516.52 per month shall resume thirty (30) days
          after the Effective Date until Maturity, whereupon the full new balance shall
          become due and owing. All other terms and conditions of the Consolidated Note




                                                   4
     Case 1-14-40786-nhl         Doc 259      Filed 09/30/18      Entered 09/30/18 18:46:18




        shall remain in place including future adjustments resulting from future increases
        or decreases to the Prime Rate.

Plan ¶ 3.1, ECF No. 167.

        Certain paragraphs in the Confirmation Order also focus on the terms of the Consolidated

Note’s reinstatement. Of particular relevance is Paragraph 5, which provides:

        The New Principal Balance shall bear interest at the current prime rate of 3.75, plus
        the margin of 1.75 fixed in the Consolidated Note, for a total of 5.50% per annum,
        or $9,137.46 for every 30 day billing cycle, subject to future adjustments resulting
        from future increases or decreases to the Prime Rate as provided for in the
        Consolidated Note. Monthly payments of the Minimum Amount Due under the
        Consolidated Note shall resume on April 1, 2017 for the period covering March 1,
        2107 through March 31, 2017. JJAM shall provide monthly bills in accordance with
        the Consolidated Note.

Conf. Order ¶ 5, ECF No. 209. The Confirmation Order further states that “[a]ll other terms and

conditions of the Consolidated Note and the Consolidated Mortgage shall remain in full force

and effect,” id. ¶ 7, and that the Confirmation Order “shall control in the event of any

inconsistency with the Plan,” id. ¶ 13.

                                             Discussion

                                       Contract Interpretation

        A confirmed plan is interpreted according to the principles of contract law. In re AMR

Corp., 562 B.R. 20, 28 (Bankr. S.D.N.Y. 2016) (quoting MF Glob. Holdings Ltd. v.

PricewaterhouseCoopers LLP, 43 F. Supp. 3d 309, 313 (S.D.N.Y. 2014)). Under New York law,

the primary objective of contract interpretation is to “give effect to the intent of the parties as

revealed by the language of their agreement.” In re DPH Holdings Corp., 553 B.R. 20, 26

(Bankr. S.D.N.Y. 2016) (quoting Chesapeake Energy Corp. v. Bank of New York Mellon Tr. Co.,

N.A., 773 F.3d 110, 113–14 (2d Cir. 2015)). In the case of a plan, the agreement consists of “all

documents which were confirmed together to form the contract.” Id. (quoting In re WorldCom,




                                                   5
     Case 1-14-40786-nhl        Doc 259     Filed 09/30/18     Entered 09/30/18 18:46:18




Inc. 352 B.R. 369, 377 (Bankr. S.D.N.Y. 2006)). Within that framework, “when parties set down

their agreement in a clear, complete document, their writing should as a rule be enforced

according to its terms,” without recourse to evidence outside of the document itself as a means of

determining intent. AMR, 562 B.R. at 28–29 (quoting W.W.W. Assocs. v. Giancontieri, 77

N.Y.2d 157, 162 (1990)).

       The exception to that latter principle arises when the contract is ambiguous. Id.

Ambiguity exists when a contract provision is “susceptible to more than one reasonable

interpretation.” Id.; see also DPH Holdings, 553 B.R. at 26 (quoting Chesapeake Energy, 773

F.3d at 113–14); Chiusano v. Chiusano, 55 A.D.3d 425, 425 (N.Y. App. Div. 1st Dep’t 2008).

The issue does not arise merely because the parties disagree over the meaning of a provision, or

when one party’s interpretation “strains the contract language beyond its reasonable and ordinary

meaning.” DPH, 553 B.R. at 26 (citing Law Debenture Tr. Co. v. Maverick Tube Corp., 595 F.3d

458, 467 (2d Cir. 2010)). However, a court must also avoid an interpretation of the terms’

reasonable and ordinary meanings that gives rise to an absurd result. Id. (“[W]ords should be

given the meanings ordinarily ascribed to them and absurd results should be avoided.” (quoting

SR Int’l Bus. Ins. Co. v. Allianz Ins. Co., 343 Fed. App’x 629, 632 (2d Cir. 2009))).

       Here, both parties have offered reasonable, and even convincing, interpretations of the

Plan. One the one hand, to the extent that the Consolidated Note provides for monthly payments

with an interest portion in both the Draw Period and the Repayment Period, the provisions from

the Plan and Confirmation Order that discuss interest, quoted above, could easily be read to have

no impact on amortization. The Plan provides that “[m]onthly interest payments of $8,516.52 per

month shall resume thirty (30) days after the Effective Date to Maturity, whereupon the full new

balance shall become due and owing.” Plan ¶ 3.1, ECF No. 167. This harmonizes with the




                                                 6
     Case 1-14-40786-nhl        Doc 259      Filed 09/30/18     Entered 09/30/18 18:46:18




provision in the Confirmation Order that increases the interest amount due to an increase in the

prime rate, but then states that “[m]onthly payments of the Minimum Amount Due under the

Consolidated Note shall resume on April 1, 2017.” Conf. Order ¶ 5, ECF No. 209. Taken

together, these provisions, along with the corresponding paragraphs in the Consolidated Note,

could be read to mean that interest is being fixed by the Plan and Disclosure Statement, but not

that interest is the only amount included in the Minimum Amount Due. This reading is then

reinforced by references throughout to the fact that the Consolidated Note was otherwise being

reinstated according to its terms. See Plan ¶ 3.1; Conf. Order ¶¶ 4, 7.

       On the other hand, this reading ascribes a dubious meaning of “full new balance” as it

appears in the Plan. It requires understanding that term to include only additional charges or

unpaid sums that may still exist in September of 2031. However, the term “new balance,” while

not a defined term, refers back to the amount of the total indebtedness fixed by the Court’s

March 30 Decision. See Plan ¶ 3.1. In this light, the later statement that the “full new balance”

becomes due at maturity would appear to mean that no payments prior to the maturity date would

reduce the principal balance. In other words, there would be a balloon payment, and no

amortization component to the monthly payments. Further, this reading of Paragraph 3.1 of the

Plan is no less in harmony with other provisions discussed in the Confirmation Order, or those

that state that other provisions of the Consolidated Note are being reinstated as they appear in

that document. Indeed, on this reading, what is being reinstated would include everything in the

Consolidated Note aside from the amount due each month.

       These two interpretations are both reasonable, and the Court therefore concludes that the

Plan is ambiguous. Choosing between these interpretations is not made easier by referring to

either the disclosure statement or the settlement read into the record of the February 2, 2017




                                                  7
     Case 1-14-40786-nhl         Doc 259      Filed 09/30/18      Entered 09/30/18 18:46:18




hearing. See Disc. State., ECF No. 108; Feb. 2 Tr., ECF No. 202. Though the disclosure

statement refers to the Draw Period and the Repayment Period, it does not make any mention of

the amounts due during those times, or to amortization. See Disc. State., ECF No. 108. Similarly,

there is no reference to amortization at the February 2, 2017 hearing, and the terms of agreement

read into that record, including JJAM’s assertion that “none of the other terms of the loan are

modified” beyond those expressly discussed, could, on this Court’s understanding, comport with

either interpretation of the Plan discussed above. Feb. 2 Tr., ECF No. 202. As the Debtor points

out, specific terms in a contract override general terms. See In re Arcapita Bank B.S.C.(c), 520

B.R. 15, 26 (Bankr. S.D.N.Y. 2014) (citing Bowmer v. Bowmer, 50 N.Y.2d 288, 294 (1980)).

Here, while reading the Plan to include amortization payments is reasonable, the specific terms

make an equally compelling case for reading amortization out.

       Moreover, the fact that reading amortization out of the Consolidated Note means that the

reinstatement was not consistent with 11 U.S.C. § 1124(2) and, in turn, that the Plan was not

consistent with § 1129(a)(1), does not resolve the issue. To be sure, “when multiple

interpretations of a plan are possible, courts should favor an interpretation that is consistent with

the Bankruptcy Code over one that contravenes it.” In re Forklift LP Corp., 363 B.R. 388, 394

(Bankr. D. Del. 2007). Yet, here, there is no interpretation of the plan that achieves that aim. If

the Plan were read to require amortization, it would not, by the Debtor’s own admission, be

feasible, and therefore would contravene § 1129(a)(11).

       Ultimately, then, the Court must resolve the ambiguity with evidence indicative of the

parties’ intent that is extrinsic to the Plan itself. However, the current record before the Court is

insufficient to discern whether both parties actually anticipated reinstating a note that entailed an




                                                   8
     Case 1-14-40786-nhl         Doc 259     Filed 09/30/18      Entered 09/30/18 18:46:18




amortization component. Making such a finding will therefore require an evidentiary hearing to

determine what each party was aware of, and when.

                                        Estoppel and Waiver

       The doctrines of equitable estoppel and waiver, which the parties briefed at the Court’s

request, are similarly dependent on intent. See In re Gaia House Mezz LLC v. State St. Bank &

Tr. Co., 720 F.3d 84, 90 (2d Cir. 2013) (noting that equitable estoppel requires, in part, a

showing of [a]n act constituting a concealment of facts or misrepresentation,” and “[a]n intention

or expectation that such acts will be relied upon” (quoting Gen. Elec. Capital Corp. v. Armadora,

S.A., 37 F.3d 41, 45 (2d Cir. 1994))); Hadden v. Consol. Edison Co. of N.Y., 45 N.Y.2d 466, 469

(1978) (defining waiver as “the intentional relinquishment of a known right”).

       Here, the threshold issue is what the terms of the Plan actually require. Depending on the

outcome of that determination, JJAM may have a right to amortization, but could be estopped

from raising the issue, or otherwise have waived its right to do so. Alternatively, it may not have

the right to claim amortization in the first instance. In either case, a more developed record on

the issue of intent is needed. This is true not just of JJAM, but of the Debtor as well, against

which, as JJAM has argued, the doctrines may be applied.




                      [The remainder of this page is intentionally left blank.]




                                                  9
     Case 1-14-40786-nhl         Doc 259   Filed 09/30/18    Entered 09/30/18 18:46:18




                                           Conclusion

       For the reasons set forth above, the Court will hold an evidentiary hearing to resolve the

open question of each party’s understanding of the Consolidated Note, and how each understood

itself to be implementing that document.

       Dates for a scheduling order will be determined at the status hearing currently set for

October 11, 2018 at 11:00 a.m.



IT IS SO ORDERED.




                                                             ____________________________
 Dated: September 30, 2018                                        Nancy Hershey Lord
        Brooklyn, New York                                   United States Bankruptcy Judge


                                               10
